Citation Nr: 0716919	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-42 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to specially adapted housing and entitlement to 
special home adaptation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1961 to 
August 1973 and June 1976 to October 1985.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2004 rating decision by 
the Montgomery, Alabama Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for entitlement to specially adapted housing 
and entitlement to special home adaptation.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the veteran requesting a 
withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  
Withdrawal may be made by the veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204(a) (2006).  

A review of the record includes a handwritten request by the 
veteran received in December 2005 to withdraw his appeal 
stating that he realized he did not meet the criteria for the 
benefits.  The Board also received a second notice from the 
veteran's service representative in April 2007 indicating his 
desire to withdraw his appeal.  The Board finds that the 
legal requirements for a proper withdrawal have been 
satisfied.  38 C.F.R. § 20.204 (2006).  Consequently, further 
action by the Board on this claim is not appropriate.  38 
U.S.C.A. § 7105(d) (West 2002).  The veteran has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.  


ORDER


The appeal is dismissed without prejudice.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


